DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 10 & 16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being read upon by Choi et al., US PG Pub 2017/0000307 A1 (hereafter Choi).  
Regarding claim 1 where Choi is directed to a cleaning robot and the controlling of the cleaning robot as shown in at least figure 1.  Choi also discloses their system being able determine the position of the robot and the hand-held device as shown in at least paragraphs 121 and 148 where the system is able to determine the position of the robot and the distance between it and the hand-held device.  The signal received by the robot from the hand-held device allows the robot to determine the distance between the robot and the hand-held device using the intensity of the signal received which would be via a sensor.  Choi discloses their system having an obstacle sensor which is an image sensor as described in at least paragraphs 81 and 121-122.  The camera that is described in at least paragraphs 81 and 121-122 are used to detect obstacles around the robot.  In at least paragraphs 148 and 150-156 the system of Choi is able to store the changes in distance based on the changes in intensities of the signal received from the hand-held device and the change in position of the robot.  The robot is able to generate a moving path that it wants to travel on as described in at least figure 18 and also described in at least paragraphs 122-123.  The system has a controller and driving, see at least paragraphs 71, 82 and 87-88, wheels which are driven by commands from the controller, at least paragraphs 90, 92-95 and 100, to move the robot based on the desired travel path determination, as described above.
Regarding claim 7 where it is disclosed by Choi to have their robot in at least paragraphs 25-27 to have the system being able to, “the controller is further configured to reset a position of the cart based on a reference point to generate the position information based on at least one of a distance between the cart and the transmission module…”  Whereby the cart and the handheld module is able to communicate with each other and send each other location information so that each other knows where the other is at.  The reset a position is where the device is able to send the robot a location to come to and the robot send updates as to its location and thus the position of the robot is updated.  
Regarding claim 10 which is the corresponding method limitation to system claim 1 and therefore rejected for the same reasons as stated for claim 1 above.  
Regarding claim 16 which is the corresponding method claim for system claim 7 and therefore rejected for the same reasons as stated for claim 7 above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 & 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi and in further view of Bonner et al., US PG Pub 2009/0179753 A1 (hereafter Bonner).  
Regarding claim 2 where all the limitations of claim 1 are disclosed by Choi as described above.  Where Choi does disclose their system being able to store information to a storage device as described in at least paragraphs 148 and 150-156.  The system of Choi can determine where the user is based on the sensing of the signal that the robot detects from the hand-held device, as shown in figures 1-2.  Where in at least figure 2 they show how the hand-held device can call the robot into a room when it is in the hallway.  Hence the robot must know its current location and the location of the hand-held device.  It is disclosed by Choi in at least figure 3B to have the system being able to determine the distance between the robot and the hand-held device based on the sensed signal.  The system of Choi is also able to calculate the position of the robot with respect to the last position of the hand-held device and also any movement of the hand-held device as shown in at least figures 1-2, 10, 12, 16 and 18.  
However, it is not specifically disclosed by Choi to have their system also saving the previous location of the hand-held device location and using this information for determining the location of the hand-held device and the distance to the robot.  
Bonner is directed to the tracking the real time location of shoppers and carts using a communication network within a store.  Bonner in at least paragraphs 30-32, 35, 37, 51, 53-54, 70 and 83-84, where they describe their system also being able to have their system also saving the previous location of the hand-held device location and using this information for determining the location of the hand-held device and the distance to the robot.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Choi by the teachings of Bonner, where they are both directed to the same field of endeavor of controlling robots.  Where one would have been motivated to modify Choi by the use of a known technique to improve a similar device in the same way, as taught by Bonner.  In this instance the modification of Choi whom does not use the stored information of the previous location of the cart to determine where the user has been and where they may go, as taught by Bonner.  
Regarding claim 3 where all the limitations of claim 1 are disclosed by Choi as described above.  However, it is not specifically disclosed by Choi to have their system also produce a moving path using two or more stored positions information and the controller moves the cart along the moving path generated based on the two or more kinds of stored position information.  
Bonner is directed to the tracking the real time location of shoppers and carts using a communication network within a store.  Bonner in at least paragraphs 51 where the system of Bonner uses tracking devices to track the user in the store using a shopping cart.  The tracked information is the position information of the user and the cart.  The information that is tracked is either two dimension or three-dimension positional information in regards to the cart and user, see paragraphs 51 and 58.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Choi by the teachings of Bonner, where they are both directed to the same field of endeavor of controlling robots.  Where one would have been motivated to modify Choi by the use of a known technique to improve a similar device in the same way, as taught by Bonner.  In this instance the modification of Choi whom does not use the stored information of the previous location of the cart to determine where the user has been and where they may go, as taught by Bonner.  
Regarding claim 4 where all the limitations of claim 3 are disclosed by Choi and Bonner as described above.  Where it is further disclosed by Choi in at least paragraphs 121-122 to have their robot be able to detect and obstacle in its path and avoid it.  They also describe their system updating the path which would occur when the robot avoids an obstacle in its path, paragraph 121-122.  Where applicant claims “generate an updated moving path including a starting point corresponding to a position at which the cart is able approach the transmission module.”  This had not been treated on the merits due to the indefiniteness of the claimed subject matter as described in the 112th rejection.  
Regarding claim 11 which is the corresponding method limitation of claim 2 and therefore rejected for the same reasons as stated for claim 2 above.  
Regarding claim 12 which it the corresponding method limitation of claim 3 and therefore rejected for the same reasons as stated for claim 3 above.  
Regarding claim 13 which is the corresponding method limitation of claim 4 above and thus rejected for the same reasons as stated for claim 4 above.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 & 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 & 13 where applicant claims, “generating, by the controller, an updated moving path including a starting point corresponding to a position at which the cart is able to approach the transmission module.”  What does applicant mean by “a new start points”?  The system uses the position of the robot at the time the location is known to determine a route to the transmission module, how does it determine a new position it needs to travel to from it start point?  Due to the indefiniteness of the claimed limitation this part will not be treated on the merits.  
Allowable Subject Matter
Claims 5-6, 8-9, 14-15 & 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255. The examiner can normally be reached M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BHAVESH V. AMIN
Primary Examiner
Art Unit 3664



/BHAVESH V AMIN/Primary Examiner, Art Unit 3664